— (1) Appeal from a judgment of the County Court of Sullivan County (Hanofee, J.), rendered March 21, 1985, convicting defendant upon his plea of guilty of the crime of burglary in the third degree, and (2) motion for permission to appeal said judgment of conviction.
In full satisfaction of a five-count indictment, defendant pleaded guilty to one count of burglary in the third degree and was sentenced in strict accordance with the plea bargain struck by defendant and the People. Defendant appealed, *935arguing only that the sentence imposed was harsh and excessive, and, after realizing that permission to appeal was necessary (CPL 450.10, 450.15), so moved. We have examined the argument that the sentence was harsh and excessive and find it to be without merit. Accordingly, we now dismiss his appeal and deny his motion for permission to appeal.
Motion denied.
Appeal dismissed. Kane, J. P., Main, Casey, Mikoll and Yesawich, Jr., JJ., concur.